DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-17 are rejected under 35 U.S.C. 102 (a, 1) as being anticipated by Lyobomirsky (U. S. 2015/0181936).
 Regarding claim 16, Lyobomirsky discloses an aerosol-generating article, comprising: an aerosol-forming substrate 5; and a plurality of electrical fuses 26 spaced apart from each other, each electrical fuse 26 of the plurality of electrical fuses 26 disposed proximate a portion of the aerosol-forming substrate 5.
.

Allowable Subject Matter
 Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claims 26-30 are allowed.
The following is an examiner's statement of reasons for allowance:
 Claims 26, 29, 30, the applicant’s invention combination including: “a plurality of electrical heaters disposed within the cavity; at least three device electrical contacts disposed within the cavity and configured to electrically connect to a plurality of electrical fuses on an aerosol-generating article when the aerosol-generating article is received within the cavity, wherein each electrical heater of the plurality of electrical heaters is associated with a pair of the device electrical contacts; and a controller configured to measure electrical resistance between the pair of the device electrical contacts when the aerosol-generating article is received within the cavity, and to control the supply of the electrical energy to each electrical heater of the plurality of electrical heaters based on measured electrical resistance between a corresponding pair of the device electrical contacts” is not taught by Lyobomirsky or suggested other prior art of record.

Response to Arguments
Applicant's arguments filed with the amendment have been fully considered but they are not persuasive. 
On pages 5-7, the applicant argues that Lyobomirsky does not disclose or suggest each and every element of at least Applicant’s independent claim 16… Applicant’s claim 16 is not participated by Lyobomirsky because fails to disclose an aerosol generating article comprising a plurality of electrical fuses as claimed … the electrical fuses are part of the apparatus or device and are not part of the aerosol generating article.  The Examiner respectfully agrees. In Lyobomirsky, the plurality fuses are part of the apparatus or device and are not part of the aerosol generating article.  But term “disposed proximate” is so broad and it is the same terms, “nearby, closed by or close to” and therefore Lyobomirsky meets claims 16 and 17.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PHUONG K DINH/Primary Examiner, Art Unit 2831